United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3283
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Jeffrey Paczesny

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: March 1, 2013
                               Filed: March 26, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Jeffery Paczesny appeals after the district court1 revoked his supervised release
and sentenced him to 18 months in prison plus 18 months of supervised release. His

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), questioning the reasonableness of Paczesny’s revocation sentence.

       Upon careful review, this court concludes that the district court did not impose
an unreasonable revocation sentence. Paczesny’s 18-month prison term is within the
permitted statutory range, given that his original offense was a class C felony. See
18 U.S.C. § 3583(e)(3) (permitting 2-year revocation sentence where original offense
was class C felony); see also United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir.
2008) (court reviews revocation sentence for abuse of discretion; district court’s
discretion to impose prison sentence upon revocation of supervised release is limited
by statute). In addition, his 18-month supervised-release term is within the permitted
statutory range, because it does not exceed the difference between the term of
supervised release authorized by statute for his original offense and the term of
imprisonment imposed upon revocation. See 18 U.S.C. § 3583(h) (when term of
supervised release is revoked and defendant is required to serve term of
imprisonment, court may include requirement that defendant be placed on term of
supervised release after imprisonment; length of such term of supervised release shall
not exceed term of supervised release authorized by statute for offense that resulted
in original term of supervised release, less any term of imprisonment that was
imposed upon revocation of supervised release); 18 U.S.C. § 3583(b)(2) (authorized
term of supervised release for class C felony is not more than 3 years). Finally, the
district court gave sound reasons to justify its revocation sentencing decision.

      This court affirms, and grants counsel leave to withdraw.
                       ______________________________




                                         -2-